J-S07031-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
                v.                       :
                                         :
                                         :
 ROBERT L. ROHRBACH                      :
                                         :
                     Appellant           :   No. 1500 MDA 2018

         Appeal from the Judgment of Sentence Entered May 8, 2018
     In the Court of Common Pleas of Berks County Criminal Division at
                      No(s): CP-06-CR-0004178-2016


BEFORE:       OLSON, J., McLAUGHLIN, J., and PELLEGRINI*, J.

MEMORANDUM BY PELLEGRINI, J.:             FILED: MARCH 27, 2019

      Robert L. Rohrbach (Rohrbach) appeals from the judgment of sentence

of 16 to 40 years’ incarceration imposed following his conviction for third-

degree homicide. On appeal, Rohrbach raises issues as to evidentiary rulings

and the weight of the evidence. We affirm.

      The trial court’s Pa.R.A.P. 1925(a) opinion summarized the basic facts

as follows:

      On the evening of December 18, 2015, the Defendant, Robert
      Rohrbach, was at home with his girlfriend and victim, Deni[e]se
      McAvoy. At some point that evening, they went upstairs to the
      bedroom and an argument ensued, which was heard by the next
      door neighbor. Ms. McAvoy lay down in the spare bedroom while
      the Defendant went to bed in the master bedroom.

      In the afternoon of December 19, 2015, the Defendant contacted
      his estranged mother and asked her to come over to his house
      because something horrible had happened. The mother came and
      he eventually told her that his girlfriend, Ms. McAvoy, was dead.
      His mother called the police and told them that the Defendant told

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S07031-19


     her he had killed Ms. McAvoy. When the first police officer arrived
     and encountered the Defendant for the first time, the Defendant
     said, “I did it. I have mental problems. I killed her.” More officers
     arrived and they found Ms. McAvoy's body in bed in the spare
     bedroom. The officers also found two handwritten notes from the
     Defendant.       One said:    “Call Police.   Suicide.   Downstairs
     bathroom. Upstairs middle bedroom." The other had a short
     explanation of the Defendant and Ms. McAvoy’s tumultuous
     relationship and a short will. At the end it stated, “God forgive
     me.” The officers also found a makeshift noose in the downstairs
     bathroom.

     An autopsy of Ms. McAvoy’s body was performed by Dr. Supriya
     Kur[u]villa. She determined after her examination that the
     manner of death should be classified as a homicide.

Trial Court Opinion, 10/30/18, at 2-3.

     There was no dispute that Rohrbach was the only other person present

when Ms. McAvoy died. Because the underlying issue was the cause of her

death, a more detailed factual review is needed to analyze these claims.

                                      I.

                                      A.

     Supriya Kuruvilla, M.D., performed the autopsy and opined that the

manner of death was homicide. Dr. Kuruvilla testified that Ms. McAvoy died

from “complications arising from blunt force injury to the abdomen.” N.T. Vol.

I, 4/5-12/18, at 206. The initial blow or blows were “to the abdominal wall

which resulted in laceration of the pancreas,” id., which in turn caused a

hemorrhage.    Those injuries led to the colon leaking fecal matter into the

abdominal area, causing a fatal infection. Id. at 212. Dr. Kuruvilla stated

that the injury would not result in immediate death and estimated that the

inflammation and complications occurred over a period ranging from “several


                                     -2-
J-S07031-19



hours to a couple of days.” Id. As to the initial damage to the pancreas, she

explained that “less than .2 percent of injuries” in blunt force trauma cases

are to the pancreas, as the organ is well-protected since it sits towards the

back of the body. Id. at 209. The doctor testified that the force required to

cause injury to that organ is substantial and “usually requires a very focused

and hard force in the middle of the abdomen which would then crush the

pancreas against the spine and then produce injury.” Id. Dr. Kuruvilla stated

that a fall down the stairs1 or other type of fall would not cause pancreatic

lacerations “unless there’s a fall onto an object that would explain that kind of

impact.” Id. at 211. Additionally, Ms. McAvoy exhibited several injuries to

her face that were in various states of healing.

       Samuel Land, M.D., a forensic pathologist, who the Commonwealth had

retained to review Dr. Kuruvilla’s findings, testified on behalf of Rohrbach.

While he agreed that blunt force trauma caused injury to the pancreas and

ruptured the colon, Dr. Land declined to rule the manner of death as a

homicide or accidental. Instead, he concluded it was undetermined. Dr. Land

stated that a fall down the stairs would be an atypical cause of such injuries,

____________________________________________


1 Rohrbach ultimately testified on his behalf. He and other defense witnesses
stated that Ms. McAvoy was frequently intoxicated and often fell when she was
drunk. He testified that Ms. McAvoy injured herself from a fall, complained of
feeling ill, and went to bed. Rohrbach said he checked on her several times
over the course of the next day and asked her to go to the hospital, which she
refused. When he woke up on December 19, he found her dead. Rohrbach
testified that he wrote the suicide note and did not immediately call the police
because he wanted to join Ms. McAvoy in heaven.


                                           -3-
J-S07031-19



“but had there been something on the steps, something heavy, let’s take a

barbell and this woman had fallen onto the barbell, that would be a possibility.”

Id. at 353. Dr. Land testified that he reviewed all the police reports, including

the notes written by Rohrbach, which did not change his opinion.

                                               B.

       To strengthen the case that Ms. McAvoy’s death was not an accident,

much of the Commonwealth’s evidence concerned the parties’ relationship.

Ms. McAvoy had been engaged to a man who developed cancer and died on

May 15, 2014. Tara Shinn, Ms. McAvoy’s work manager, testified that Ms.

McAvoy and Rohrbach began dating about two weeks later.                       Shortly

thereafter, Ms. McAvoy began coming to work smelling of alcohol and

occasionally with bruises on her face.              The two spoke in private and Ms.

McAvoy indicated that Rohrbach was responsible for the injuries. Ms. McAvoy

stopped coming to work as of July 11, 2014, and was officially terminated on

August 12, 2014.2

       Mrs. Shinn shared her concerns with Pamela Rodriguez, a fellow co-

worker. Mrs. Rodriguez was friends with Ms. McAvoy and noticed that the

abuse had escalated after Ms. McAvoy and Rohrbach moved in together, which

she said happened sometime in the fall.              On at least three occasions, Ms.

____________________________________________


2 Mrs. Shinn explained the reason for the one-month gap as, “I was hoping
that, you know, she had that time to get herself together and that she would
come back to work and continue doing the job that she did do prior to the
passing of Tracy [her fiancé].” N.T. Vol. I, 4/5-12/18, at 320.


                                           -4-
J-S07031-19



McAvoy showed Mrs. Rodriguez injuries and asked her to take photographs as

proof.     Mrs. Rodriguez took photos on November 7, November 20 and

December 4, 2014. Ms. McAvoy told Mrs. Rodriguez to keep the evidence in

case something happened to her.

         On December 9, 2014, Ms. McAvoy called Mrs. Rodriguez crying and

requesting Percocet that Mr. Rodriguez had due to a back injury.              Mrs.

Rodriguez left work and went to Ms. McAvoy’s home and observed severe

injuries. “The whole left side of her face and her shoulder were black, like not

black and blue, but black.           Like her face was so swollen she was

unrecognizable.” Id. at 292. Knowing that Ms. McAvoy had an outstanding

warrant for unspecified alcohol charges, Mrs. Rodriguez reported her to the

police to force Ms. McAvoy’s removal from the home.

         After Ms. McAvoy was released from jail, their socialization significantly

decreased.      However, on May 10, 2015, Ms. McAvoy showed up at the

Rodriguez home nearly naked, bleeding and bruised. Mr. Rodriguez testified

that he called his wife, who left work to come home. The two decided to call

the police. The officer took no action as Ms. McAvoy did not want to pursue

charges.

                                         C.

         On appeal, with respect to evidence of prior abuse, Rohrbach challenges

only the testimony of Mr. Rodriguez, Mrs. Rodriguez and Mrs. Shinn. However,

the Commonwealth presented three additional witnesses, and in pre-trial

litigation, Rohrbach asserted that all of this testimony must be excluded.

                                        -5-
J-S07031-19



While Rohrbach has abandoned any challenge as to these other witnesses,

those additional facts are relevant to the Commonwealth’s theory of why the

foregoing evidence was admissible. We briefly set forth those facts.

     Wilson Serrano-Aponte lived next door to Ms. McAvoy and Rohrbach.

Their homes shared a wall and on December 18, 2015, the day before Ms.

McAvoy died, he heard “screaming between a man and a lady . . . [the] lady

screaming like stop, stop, please stop.” Id. at 13. The screams started at

approximately 10:30 p.m. and went on for five to fifteen minutes. Id. at 15.

     Another neighbor, Wendy Bobst, lived close to Rohrbach’s house and

would see Ms. McAvoy walking around the neighborhood. They would chat a

couple times per week.    Ms. Bobst noticed bruising and cuts on multiple

occasions; on one of these, Ms. McAvoy’s eyes were almost swollen shut and

her face was bruised. Eventually, Ms. McAvoy asked Ms. Bobst to write down

a list of names and numbers. Ms. Bobst did so and Ms. McAvoy instructed her

to contact those persons if anything ever happened to her.     Those names

included Pamela Rodriguez and Tara Shinn.

     Finally, Erinn Fortson, an employee of Laurel House, a domestic violence

agency that provided shelter and counseling, testified that on November 23,

2015, Ms. McAvoy called to inquire about shelter. The two spoke and Ms.

McAvoy stated she would call back but never did.




                                    -6-
J-S07031-19



       Rohrbach was convicted of third-degree homicide3 and aggravated

assault following a jury trial. His post-sentence motions were denied and he

raises six issues on appeal.

                                               II.

       Rohrbach’s first issue challenges the admission of the hand-written note

recovered from his home. The note stated:

       I'm sorry for everything that happened. Deniese and I were
       alcoholics. We fought about it all the time. I couldn't leave or
       kick her out because I love her and she didn't have anywhere to
       go. She got drunk Thursday morning and I got upset. We argued
       and later I got drunk. She told me I flipped out and beat her.
       This has happened before. I am truly sorry to her family. I see
       no alternative but death for me. I would like all my assets, if any,
       to go to my daughter . . . .

       Cremate me / no service

       God forgive me

Commonwealth’s Exhibit 12 (Reproduced at N.T. Vol. II, 4/5-12/18, at 658)

(names omitted).




____________________________________________


3 The Commonwealth originally charged generic criminal homicide at count
two of the information. While the opening and closing statements and jury
instructions are not transcribed, both the transcript and the order recording
the verdict state that the jury was not asked to consider count two. See
Order, 4/12/18, at 2 (“Count 2 of the Information, Criminal Homicide, was not
presented to the jury.”).




                                           -7-
J-S07031-19


        Rohrbach challenges the admission of this note on hearsay grounds.4

His argument has five subparts, only two of which are developed in any

meaningful fashion.5


                                               A.

        First,   Rohrbach    argues    that     “the   reason   hearsay   is   generally

inadmissible as evidence is that the competency and veracity of the person

making the statement, in this case Ms. McAvoy, are not subject to

examination and this lack of ability to examine the source of the statements

renders      the   statements     themselves        untrustworthy   and    unreliable.”

Rohrbach’s brief at 17-18. That statement of the law is accurate but irrelevant

____________________________________________


4 “An appellate court’s standard of review of a trial court’s evidentiary rulings,
including rulings on the admission of hearsay . . . is abuse of discretion.”
Commonwealth v. Walter, 93 A.3d 442, 449 (Pa. 2014). Where the
admissibility turns on a question of law, our standard of review is de novo.
Id.

5   Specifically, his claim reads:

        The trial court erred in denying Appellant Rohrbach’s motion in
        limine seeking to exclude the admission of the handwritten
        statements found in Appellant Rohrbach’s residence where the
        notes themselves: (a) were hearsay without exception pursuant
        to the Pennsylvania Rules of Evidence 801; (b) were not admission
        of guilt to the crimes charged; (c) alluded to allegations of past
        physical altercations between Appellant Rohrbach and the victim
        that did not establish a nexus to the crimes charged; (d) lacked
        any indicia of reliability; and, (e) were taken out of context and
        carried a prejudicial effect that outweighed any possible probative
        value.

Rohrbach’s brief at 6.


                                           -8-
J-S07031-19



as applied to the note because Ms. McAvoy is not the declarant: Rohrbach is,

as the writing is his own. The attempt to make Ms. McAvoy the declarant

apparently relates to Rohrbach’s reference, “She told me I flipped out and

beat her.” According to Rohrbach, the Commonwealth was introducing that

out-of-court statement.

      The trial court explained that it admitted the notes as a party admission.

Trial Court Opinion, 10/30/18, at 4. This ruling was proper as it is well-settled

that statements made by a defendant are an exception to the hearsay rule.

“[A] defendant’s out-of-court statements fall within the party admission

exception to the hearsay rule.” Commonwealth v. Laich, 777 A.2d 1057,

1060 (Pa. 2001).     The note reflects Rohrbach’s own words and thought

processes and was, therefore, admissible on that basis. See Commonwealth

v. Barnes, 871 A.2d 812, 818 (Pa. Super. 2005) (defendant’s handwritten

note admissible as party admission).

      To the extent Rohrbach presented a challenge to the statements made

by Ms. McAvoy, i.e., that the writing contains hearsay within hearsay, we

disagree that the statements of Ms. McAvoy constituted hearsay. The hearsay

rule prohibits the admission of statements for their truth.       The note had

evidentiary significance regardless of whether it was actually true that

Rohrbach beat Ms. McAvoy. The jury could draw significance from the mere

fact that Rohrbach believed that the statement was true.           In effect, he

adopted the statements made by Ms. McAvoy. That behavior is probative of

consciousness of guilt and was relevant to his mental state.

                                      -9-
J-S07031-19



                                      B.

      Next, Rohrbach avers that even if the note falls within the hearsay

exception, it is not automatically admissible.    He contends that “[m]erely

satisfying an exception to the hearsay exclusion is not enough to get past a

constitutional challenge based upon the Confrontation Clause.         Sufficient

‘indicia of reliability’ are also required.” Rohrbach’s brief at 18. Rohrbach

avers that the note is unreliable because it is unclear from its face whether he

actually remembered striking Ms. McAvoy.

      The “indicia of reliability” language comes from Ohio v. Roberts, 448
U.S. 56 (1980), which formerly governed the resolution of challenges to

hearsay on Confrontation Clause grounds. “According to our description of

that right in Roberts . . . [the Clause] does not bar admission of an

unavailable witness’s statement against a criminal defendant if the statement

bears adequate indicia of reliability.” Crawford v. Washington, 541 U.S.
36, 40 (2004) (quotation marks and citation omitted). But in Crawford, the

United States Supreme Court abrogated Roberts, noting that its test was

simultaneously too broad and too narrow.

      Roberts conditions the admissibility of all hearsay evidence on
      whether it falls under a “firmly rooted hearsay exception” or bears
      “particularized guarantees of trustworthiness.” 448 U.S., at 66,
      100 S. Ct. 2531. This test departs from the historical principles
      identified above in two respects. First, it is too broad: It applies
      the same mode of analysis whether or not the hearsay consists of
      ex parte testimony. This often results in close constitutional
      scrutiny in cases that are far removed from the core concerns of
      the Clause. At the same time, however, the test is too narrow:
      It admits statements that do consist of ex parte testimony upon a


                                     - 10 -
J-S07031-19


       mere finding of reliability. This malleable standard often fails to
       protect against paradigmatic confrontation violations.

Id. at 60.

       Here, Rohrbach cites cases predating Crawford, which held that a

Confrontation Clause issue arises when the Commonwealth seeks to introduce

testimonial statements.         Rohrbach sets forth no argument as to how the

statement by Ms. McAvoy accusing him of beating her which he included in

his note qualifies as testimonial.6            We, therefore, reject his constitutional

challenge.


                                           III.

       Rohrbach’s second claim concerns the testimony of Mr. and Mrs.

Rodriguez and Mrs. Shinn, which the Commonwealth sought to introduce in

its notice of intent to introduce evidence pursuant to Pa.R.E. 404(b)(2).7
____________________________________________


6 There is no precise definition of “testimonial statements,” but the essence is
that the declarant is acting as a “witness” providing the equivalent of sworn
testimony. “It is the testimonial character of the statement that separates it
from other hearsay that, while subject to traditional limitations upon hearsay
evidence, is not subject to the Confrontation Clause.” Davis v. Washington,
547 U.S. 813, 821 (2006).

7 Rule 404(b) prohibits the use of other acts evidence to show that a person
acted in conformity with those acts. Rule 404(b)(2), which is non-exhaustive,
permits the introduction of that evidence for purposes of proving “motive,
opportunity, intent, preparation, plan, knowledge, identity, absence of
mistake, or lack of accident.” The evidence is admissible “only if the probative
value of the evidence outweighs its potential for unfair prejudice.” When
reviewing the decision to admit such evidence, our standard of review is as
follows:




                                          - 11 -
J-S07031-19



Rohrbach filed a motion in response and the trial court held an extensive

hearing on the matter, followed by post-hearing briefs from both parties.

Rohrbach’s argument has three subparts.8

                                               A.

        Rohrbach first asserts that the prior acts were insufficiently similar to

the acts that resulted in Ms. McAvoy’s death. We agree but the introduction

____________________________________________


        [q]uestions regarding the admission of evidence are left to the
        sound discretion of the trial court, and we, as an appellate court,
        will not disturb the trial court’s rulings regarding the admissibility
        of evidence absent an abuse of that discretion. An abuse of
        discretion is not merely an error of judgment; rather, discretion is
        abused when the law is overridden or misapplied, or the judgment
        exercised is manifestly unreasonable, or the result of partiality,
        prejudice, bias, or ill-will, as shown by the evidence or the record
        ....

Commonwealth v. Windslowe, 158 A.3d 698, 712–13 (Pa. Super. 2017)
(citation omitted).

8   The full text of his challenge states:

        The trial court erred in denying Appellant Rohrbach’s motion in
        limine seeking to exclude the testimony of Tara Shinn, Pamela
        Rodriguez, and Miguel Rodriguez which was offered to establish
        an alleged history to domestic abuse of the victim at the hands of
        Appellant Rohrbach where such testimony: (a) was not so similar
        to the incidents described by the Criminal Complaint filed in this
        matter as to overcome the requirements of Pennsylvania Rules of
        Evidence Rule 404(b); (b) only served to cast Appellant Rohrbach
        in a bad light and prejudice the fact-finder such that its prejudicial
        effect outweighed it probative value; and, (c) concerned prior
        alleged assaults were all too remote in time and did not bear any
        resemblance to the charged crime.

Rohrbach’s brief at 6.


                                          - 12 -
J-S07031-19



of this evidence did not rely on that theory.   Our Supreme Court recently

summarized the principles when dealing with “similar acts” evidence in

Commonwealth v. Hicks, 156 A.3d 1114 (Pa. 2017) (OAJC):

     This Court has long recognized an exception to the general
     inadmissibility of other crimes evidence where there is a striking
     similarity—or logical connection—between the proffered prior bad
     acts and the underlying charged crime. As early as 1872, in
     Shaffner v. Commonwealth, 72 Pa. 60 (1872), the Court
     described the importance of such a connection as follows:

           It is a general rule that a distinct crime, unconnected
           with that laid in the indictment, cannot be given in
           evidence against a prisoner. It is not proper to raise
           a presumption of guilt, on the ground, that having
           committed one crime, the depravity it exhibits makes
           it likely he would commit another. ... To make one
           criminal act evidence of another, a connection
           between them must have existed in the mind of the
           actor, linking them together for some purpose he
           intended to accomplish; or it must be necessary to
           identify the person of the actor, by a connection which
           shows that he who committed the one must have done
           the other.

     Id. at 65.

     In further explaining the logical connection standard, this Court
     has noted “ ‘much more is demanded than the mere repeated
     commission of crimes of the same class, such as repeated
     burglaries or thefts. The device used must be so unusual or
     distinctive as to be like a signature.’ ”

Id. at 1125–26 (some citations omitted).

     Rohrbach is correct that the history of prior abuse is not similar to the

acts resulting in the victim’s death and would fail the foregoing test. But in

Hicks, the prior acts evidence concerned the defendant’s attacks on other



                                    - 13 -
J-S07031-19


women.    Here, the Commonwealth introduced evidence of the prior acts

against the same person to establish (1) an escalation of violence as part of

a sequence of events, and/or (2) the absence of mistake (i.e., that the death

was not accidental). Thus, the “similarity” exception to Pa.R.E. 404(b) was

not at issue. Instead, the Commonwealth maintained that the evidence was

admissible for the separate reason that it was part of the history between the

parties. Hence, Rohrbach’s argument has no merit.


                                       B.

      Nor is there merit in Rohrbach’s remaining two contentions that (1) the

evidence was too remote in time and (2) its probative value did not outweigh

its potential for unfair prejudice.   Rohrbach relies on Commonwealth v.

Green, 76 A.3d 575 (Pa. Super. 2013). Green was convicted of murdering

his girlfriend by a gunshot to the head. The Commonwealth called a witness

who testified that two to three months before the shooting, she and the victim

were preparing to go out when Green entered, pointed a gun at the victim,

and said “where the F are you going[?]” Id. at 583 (quoting trial transcript).

The trial court justified admitting the evidence as relevant to the chain of

events. Rohrbach quotes our disagreement with that rationale:

      In the instant case, the res gestae exception is not applicable to
      admit evidence of the gun-pointing incident. The delay in time
      between the incident and the shooting, which was at least two
      months, is by itself strongly suggestive that the exception does
      not apply. Nevertheless, there is no specific timeframe that
      dictates the applicability of the exception. However, it is also clear
      that the gun-pointing incident was in no way part of the same


                                      - 14 -
J-S07031-19


         transaction or sequence of events that constituted the crime for
         which Appellant was being tried.

Id. at 584 (emphasis in original).9

         Rohrbach emphasizes that Green deemed a two-month delay between

the prior act and the murder too remote while here, the challenged testimony

discussed events occurring much more than two months before the victim’s

death.     But as Green also observed, there is no specific timeframe that

governs the res gestae exception and Rohrbach’s invocation of a per se rule

fails.

         More importantly, the event analyzed in Green was a one-off incident

that had little relation to the ultimate murder. In contrast, we have recognized

the probative value of prior instances of abuse between a victim and assailant.

In Commonwealth v. Jackson, 900 A.2d 936 (Pa. Super. 2006), Jackson

and the victim had two children together and a long romantic relationship.

During a fight, Jackson grabbed a cord and strangled the victim until she died.

The Commonwealth introduced evidence that Jackson violated numerous

Protection From Abuse (PFA) orders, plus testimony from several police

officers that a pattern of abuse existed. Jackson, like Rohrbach, admitted to

the police that he killed the victim and also claimed that it was an accident.

Jackson argued that admission of this evidence was improper under Rule


____________________________________________


9Green held that the evidence was admissible as probative of motive and
absence of mistake.


                                          - 15 -
J-S07031-19


404(b).   We held that the evidence was admissible under the res gestae

exception and that its probative value outweighed its prejudicial effect:

      Specifically, Appellant contends that evidence relating to the
      parties’ history of domestic abuse and prior PFA orders was
      improper since Appellant readily admitted he killed the victim and
      the only reason the Commonwealth offered the evidence was to
      prove Appellant’s propensity for criminal behavior. We find no
      merit to this claim.

            It is axiomatic that evidence of prior crimes is not
            admissible for the sole purpose of demonstrating a
            criminal defendant’s propensity to commit crimes.
            This rule is not without exception, however. . . . .
            [Commonwealth v. Melendez–Rodriguez, 856
A.2d 1278, 1283 (Pa. Super. 2004)].

      Here, the evidence established that, since 1993, police officers
      responded to the parties’ residence for numerous incidents where
      Appellant had beaten the victim, several times in violation of an
      existing PFA order. The evidence suggests that the abuse by
      Appellant of the victim continued to escalate until
      Appellant ultimately murdered the victim. The challenged
      evidence shows the chain or sequence of events which formed the
      history of the case, is part of the natural development of the case,
      and demonstrates Appellant’s motive, malice, intent, and ill-will
      toward the victim. Therefore, the trial court did not err in
      permitting the evidence to be introduced at trial.

Id. at 940–41 (emphasis added).

      Here, we likewise find no abuse of discretion for the reasons expressed

in Jackson. The evidence in this case suggests a long pattern of abuse by

Rohrbach. Significantly, the victim specifically asked Ms. Bobst to maintain a

list of witnesses in case something happened to her.         She also called a

domestic violence agency to inquire about shelter. While Rohrbach apparently

concedes that the trial court did not err in admitting that testimony, Ms. Bobst


                                     - 16 -
J-S07031-19


was instructed to speak to Mrs. Rodriguez and Mrs. Shinn. All of these events

are tied together to some degree and form a history of the case.

       Finally, this pattern of abusive behavior was highly relevant to undercut

the argument that the injuries leading to death were accidental. We find no

abuse of discretion in admitting the evidence.

                                               IV.

       Rohrbach’s third, fourth and fifth claims all raise challenges to the

weight of the evidence, with one challenge each as to Mr. Rodriguez, Mrs.

Rodriguez and Mrs. Shinn. Rohrbach addresses all three together as do we.10

       Rohrbach’s weight arguments as to these three witnesses relitigates his

Pa.R.E. 404(b) claim. Rohrbach’s brief at 25-31 (discussing Pa.R.E. 404 with



____________________________________________


10In Commonwealth v. Roberts, 133 A.3d 759 (Pa. Super. 2016), we
explained the applicable standard of review as follows:

       A motion for a new trial based on a claim that the verdict is against
       the weight of the evidence is addressed to the discretion of the
       trial court. A new trial should not be granted because of a mere
       conflict in the testimony or because the judge on the same facts
       would have arrived at a different conclusion. Rather, the role of
       the trial judge is to determine that notwithstanding all the facts,
       certain facts are so clearly of greater weight that to ignore them
       or to give them equal weight with all the facts is to deny justice.

       In order for an appellant to prevail on a challenge to the weight of
       the evidence, the evidence must be so tenuous, vague and
       uncertain that the verdict shocks the conscience of the court.

Id. at 769-70 (citations and quotation marks omitted). Additionally, we only
review the trial court’s discretion in ruling on the claim, not the actual weight
claim itself. Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013).

                                          - 17 -
J-S07031-19


no reference to weight of the evidence). He fails to address how “certain facts

[were] so clearly of greater weight than to ignore them or to give them equal

weight” denies justice.

       The one aspect that actually implicates the weight of the evidence

relates to the May 10, 2015 incident where Mr. and Mrs. Rodriguez testified

that they called the police after Ms. McAvoy arrived at their home bleeding

and nearly naked.    On cross-examination, counsel asked, “Would you be

surprised to learn that in the report, Officer Lower indicates there were no

visible marks on Deniese McAvoy that day?” N.T. Vol. I, 4/5-12/18, at 300.

Both witnesses said yes. Rohrbach suggests this “testimony” deserves greater

weight, presumably because a police officer would not fail to document the

injuries.

       However, Rohrbach fails to develop how the testimony of this one

incident undercuts all the other instances of abuse, especially when actual

photographs depicting said abuse were introduced. Furthermore, the claim

that “Officer Lower reported seeing no bruises on Ms. McAvoy” is not accurate,

as Officer Lower did not testify. There may or may not be reasons that the

police report failed to describe any abuse that only the officer could explain.

But in any event, the jury was entitled to resolve actual conflicts in the

testimony. Surely it can be entrusted to resolve theoretical ones. No relief is

due.




                                    - 18 -
J-S07031-19



                                       V.

      The final claim attacks the weight of the evidence with respect to Dr.

Kuruvilla’s expert testimony regarding the manner of death. We find no abuse

of discretion. The trial court cogently disposed of this issue in its opinion as

follows:

      Lastly, the Defendant argues that Dr. Kur[u]villa's testimony was
      against the weight of the evidence because she testified that any
      number of means could have caused the death of Ms. McAvoy. He
      further argues that this renders her testimony uncertain and that
      the verdict issued in reliance of her testimony was not valid.

      In her testimony at trial, Dr. Kur[u]villa was forthright and firm in
      her conclusion that Ms. McAvoy died as a result of acute peritonitis
      due to transverse colon perforation and pancreatic laceration due
      to blunt force trauma of the abdomen. She determined that the
      manner of death was a homicide. She stated that the most
      common way to acquire that kind of injury was through an impact
      applied with great force. Some examples she gave of the type of
      force included a car accident, a punch, or a kick. Although a car
      accident was an example of how one might incur injuries such as
      those suffered by Ms. McAvoy, there was no evidence introduced
      that established that Ms. McAvoy had been in a car accident. Dr.
      Kur[u]villa also listed several other injuries that Ms. McAvoy had
      at the time of her death. These included lacerations on her face,
      bruises on her head, an injury to her neck indicative of manual
      strangulation, and fractured ribs. Because of the types of injuries
      that Ms. McAvoy suffered, Dr. Kur[u]villa was able to rule out
      possible scenarios for receiving the injuries such as a fall down the
      stairs or an accidental fall into an object. She also determined
      that the injuries could not have occurred from alcoholism,
      peritonitis, or a fecaloma. Dr. Kur[u]villa was confident that her
      ultimate determination of a homicide was correct, saying at trial:

            DR KUR[U]VILLA: My contention in calling it a
            homicide was that there was no alternate explanation
            that was offered to me to explain how this lady
            developed the pancreatic laceration and the
            transverse colon perforation or if she had, for
            example, been in a car crash very recently or if she

                                     - 19 -
J-S07031-19


            had reported very heavy object falling on her or if she
            had - or there was a report of her falling onto, say, a
            large blunt object to produce that kind of impact, then
            I would have called it an accident or if - even if there
            was any plausible doubt about some incident that
            raised doubt in my head, I might have called it
            undetermined.      But in this case, none of those
            explanations were forthcoming.

      Although Dr. Kur[u]villa could not say with certainty what moment
      the injuries occurred or what the actual force was, she was certain
      that the injuries that resulted in Ms. McAvoy's death must have
      been caused by the actions of another. Dr. Kur[u]villa's testimony
      was consistent with the conclusion that the Defendant caused the
      death of Ms. McAvoy and is not against the weight of the evidence.

Trial Court Opinion, 10/30/18, at 10-11.

      We fully agree with this analysis and add only that Rohrbach’s brief

claims that the Commonwealth failed to rule out an accident as the

explanation for the injury and death:

      In the instant case, Mr. Rohrbach contends that in light of the trial
      testimony that Ms. McAvoy was prone to self-injury while drunk,
      that Dr. Kuruvilla's testimony regarding the cause of Ms. McAvoy's
      injury was weak and uncertain, and that Dr. Land's testimony
      established that Ms. McAvoy's injuries most certainly could have
      been received from a fall down a flight of stairs, the jury could not
      have concluded beyond a reasonable doubt that any action on his
      part caused the fatal injury. The verdict raises the question; upon
      what proof does the jury's conclusion rest? What evidence
      demonstrates beyond a reasonable doubt either of the competing
      propositions; the one suggesting that Ms. McAvoy's injuries were
      caused by Mr. Rohrbach or the one suggesting that Ms. McAvoy
      was, yet again, falling down drunk and injured herself? The
      answer, of course, is neither.

Rohrbach’s brief at 36.

      By questioning the validity of the verdict, Rohrbach is challenging the

sufficiency of the evidence.    Such arguments are improper in the weight

                                     - 20 -
J-S07031-19


context. See Commonwealth v. Moreno, 14 A.3d 133, 136 (Pa. Super.

2011) (“A motion for new trial on grounds that the verdict is contrary to the

weight of the evidence concedes that there is sufficient evidence to sustain

the verdict but contends, nevertheless, that the verdict is against the weight

of the evidence.”) (quotation marks and citation omitted).      The only real

weight argument is that Dr. Land disagreed with Dr. Kuruvilla’s conclusions.

Obviously, it cannot be that the existence of competing expert opinions

precludes a verdict. This challenge fails.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/27/2019




                                     - 21 -